DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rada (U.S. Patent No. 4,752,347) in view of Eastman (U.S. PGPub No. 2002/0154399 A1) in view of Showalter et al. (U.S. PGPub No. 2005/0159982 A1) further in view of Oshinski et al. (U.S. PGPub No. 2020/0298240 A1).
As to claim 15, Rada discloses and shows in figure 1 and 2 a method for assigning a sample to a specimen plate for freezing on the sample for processing in a microtome, the method comprising the steps of:
providing an arrangement comprising the specimen plate [12 and 20] having an upper side for freezing on the sample and a lower side (col. 2, ll. 40-48; col. 5, ll. 30-40); and the specimen plate further having a shank [25] on the lower side thereof (explicitly shown in figure 2), and a transparent marking frame [15] arranged on the specimen plate (1) [explicitly shown in figure 1] (col. 5, ll. 33-40), wherein the transparent marking frame is arranged on the lower side of the specimen plate and surrounds the shank of the specimen plate [i.e. with platform 12 and 20 inserted up into place as shown in figure 1, the transparent marking frame 15 is on the lower side of the surface 20, and further the frame would clearly surround shank 15].
Rada does not explicitly disclose a marking frame having opaque regions forming a marking.
However, Eastman does disclose and show in figure 2 and in ([0010], ll. 7-9; [0057], ll. 11-18) that it is a well-known concept to place markings (i.e. barcodes) on any side of a sample holder to allow for ease in locating the slides and information related to them at any point in time.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rada with a marking frame having opaque regions forming a marking in order to provide the advantages of expected results in labelling a sample holder on can ensure in an efficient and accurate identification system for use in pulling data on any particular sample holder at any point in time during use.
Rada in view of Eastman does not explicitly disclose where the opaque regions forming the marking proceed in a circumferential direction on the marking frame.
However, Showalter does disclose and show in figures 18 and 19 and in ([0248]; [0249]) that it is a mere matter of design choice to use in place of common linear barcodes (e.g. 1140 in figure 18) one can use circular based barcodes (1160 or 1200 in figures 18 and 19 respectively).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rada in view of Eastman with the opaque regions forming the marking proceed in a circumferential direction on the marking frame in order to provide the advantage of expected results one of many known barcode based shape configurations one can easily match the information desired to be represented to the structure read, as such applying a circular code to a circular sample holder is one obvious design choice to allow reading from multiple angles.
Rada in view of Eastman further in view of Showalter does not explicitly disclose a method for assigning a sample to a specimen plate (1) of an arrangement, the method comprising the steps of: illuminating the marking frame (6) on the specimen plate (1) by light irradiation from a light source (30); detecting the marking by means of a light sensor (20), wherein the marking is detectable by the light sensor at any point in a circumferential direction on the transparent marking frame; and creating an assignment between the sample and the marking.
However, Oshinski does disclose in ([0041], ll. 1-24; [0046; [0052]) the basic concept of using a barcode scanner that has a light source and detector to measure information from the barcode.  Where the examiner is interpreting any of the additional data disclosed by Oshinski as “an assignment between the sample and the mark”.  Rada in view of Eastman further as modified by Showalter teaches a sample holder with a circular barcode, obviously as already noted above, this yields a code detectable at any point in a circumferential direction as it is a circular barcode it is therefore obvious for the same motivation as applied above with Showalter further providing the same advantages of assignment as addressed directly below.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rada in view of Eastman with a method for assigning a sample to a specimen plate (1) of an arrangement, the method comprising the steps of: illuminating the marking frame (6) on the specimen plate (1) by light irradiation from a light source (30); detecting the marking by means of a light sensor (20), wherein the marking is detectable by the light sensor at any point in a circumferential direction on the transparent marking frame; and creating an assignment between the sample and the marking in order to provide the advantage of increased efficiency in associating as much data as possible about the sample under test one can efficiently from a simple scan tell multiple details about the sample being now worked upon in a reliable manner.
As to claim 16, Rada as modified by Eastman discloses a method, wherein the assignment is created before or after freezing the sample onto the specimen plate (1) ([0010], ll. 7-9; [0057], ll. 11-18 from Eastman, the barcode as modified in inherently can be applied before or after freezing depending on the details desired to be stored on it, Eastman would generally imply the barcode is installed before a freezing operation).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rada (U.S. Patent No. 4,752,347) in view of Eastman in view of Showalter in view of Oshinski et al further in view of Sieckmann (U.S. Patent No. 7,760,428 B2).
 	As to claim 17, Rada in view of Eastman in view of Showalter further in view of Oshinski does not explicitly disclose a method, further comprising the step of storing the assignment in only explicitly deletable fashion.
	However, Sieckmann does disclose in (col. 7, l. 63 thru col. 8 l. 3) the basic concept of making data require some time of requirement to avoid unintentional deletion such as a security question.  The examiner further takes Official notice that this concept has been well known and widely used for decades for example in basic windows/mac operation system use to avoid unintentional deletion of files.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rada in view of Eastman in view of Showalter further in view of Oshinski with a method, further comprising the step of storing the assignment in only explicitly deletable fashion in order to provide the advantage of expected results in using a known technique in a known manner to avoid human user error leading to unintentional deletion of files that are intended to be kept.
 	As to claims 18-19, Rada in view of Eastman further in view of Showalter does not explicitly disclose a method, wherein creation of an assignment is rejected and a warning message is issued if an assignment of the sample or the specimen plate already exists or wherein the warning message is entered into a log and the log is stored.
	However, Oshinski does disclose in ([0108]; [0112]) the use of duplication alerts (i.e. warnings).  Further the examiner notes that obviously in using a computer system logs are commonly used in order to store an event.  This is again a fundamental feature that has been built into things like computer operating systems for decades and used to ensure a clear record is made of all warnings.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rada in view of Eastman further in view of Showalter with a method, wherein creation of an assignment is rejected and a warning message is issued if an assignment of the sample or the specimen plate already exists or wherein the warning message is entered into a log and the log is stored in order to provide the advantage of expected results in using a basic warning/log system one can ensure an accurate record is kept for all issues (duplicates, expiration, etc.) with the sampling trays used in a measurement system as commonly done throughout the optical art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes that claim 20 will not be rejoined until which point the independent claim from which it depends it found allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886